Citation Nr: 1433848	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-38 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. J. Nardone, Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to March 1962.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Jurisdiction over the case was subsequently transferred to the RO in Baltimore, Maryland.

In connection with his appeal, the Veteran and his spouse testified at a Central Office hearing before the undersigned Veterans Law Judge (VLJ) in January 2012.  A transcript of the hearing is associated with the record.

In a decision dated in April 2012, the Board limited the issue to entitlement to a disability rating of 30 percent for headaches, and granted a rating of 30 percent for the disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2013 order, the Court set aside the Board's decision on the issue of the appropriate disability evaluation for service-connected headaches and remanded the case to the Board for further proceedings consistent with the decision.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claim for an initial rating in excess of 30 percent for headaches is decided. 

The Veteran was last afforded a VA examination to determine the current degree of severity of his migraine headaches in April 2010, over four years ago.  During the examination, he denied experiencing any photophobia.  At the January 2012 hearing, the Veteran specifically testified that every two to three weeks he has a severe, incapacitating headache that requires him to lie down and turn out the lights to get any relief.  He also stated that he cannot function during these headaches and that fortunately he is retired, so he does not have to fight his way through them.  The Veteran's representative contends that the Veteran's testimony suggests that his headaches may cause economic inadaptability were he to return to work.  As the evidence shows that the Veteran's headaches may be of a greater severity than the April 2010 examination report reflects, and the examiner did not indicate whether the Veteran's headaches are very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability, and the Board finds that a remand to afford the Veteran a current VA examination is in order.  The examiner should, in addition to examining the Veteran, review the evidence of record, including the clinical records, prior VA examination reports, and the January 2012 hearing transcript, to determine whether very frequent, completely prostrating and prolonged attacks of headaches productive of severe economic inadaptability have been present at any time during the period of the Veteran's claim.

Prior to any examination, any outstanding records pertinent to the Veteran's claim should be obtained.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal.
 
2.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected headaches.  All pertinent evidence in the electronic records should be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  Moreover, the examiner should be asked to reconcile to the extent possible, the symptoms reported at the time of the January 2012 hearing with the remaining clinical records and VA examination reports, in order to determine whether, at any time during the period of the claim, the Veteran's headache disorder was manifested by very frequent, completely prostrating and prolonged attacks of headaches that would be productive of severe economic inadaptability if the Veteran were employed.  The rationale for all opinions expressed must also be provided.

3.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.
 
4.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
	
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



